DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election without traverse of Species 1 (embodiment of Figures 1-3 and 5) including claims 1, 3-7, and 9-12 in the reply filed on November 16, 2022 is acknowledged.  Claims 2 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim.
The requirement is deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“main air compression system configured to receive an incoming air stream” in claim 1. For purposes of examination: Main air purification system is interpreted as structure for receiving an air stream and producing a compressed air stream at a pressure and its equivalents (Applicant Specification publication [0007]).
“pre-purification unit configured to pre-purify the compressed air stream to produce a compressed, pre-purified air stream” in claim 1. For purposes of examination: structure for removing high boiling contaminants from the cool, compressed air feed (Applicant Specification publication [0020]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, and 9-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms “about” are relative terms in claims 1, 3-4, 7, 9-10, is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the boundaries are for the ranges recited with the term about and whether the range is significantly above and/or below those ranges. For purposes of examination: “about” is interpreted as a range that falls at least one significant figure above or below a given range.
The term “warm booster compressor” in claim 3 and claim 9 is a relative term which renders the claim indefinite. The term “warm booster compressor” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what temperature range would constitute warm and to what degree that temperature would be compared to any other booster compressor. For purposes of examination: “warm booster compressor” is any booster compressor.
In re Claim 3,  “a still further compressed, pre-purified air stream” as recited in the last two lines is rejected since it has antecedence in Claim 1. It is unclear whether it is the same “still further compressed, pre-purified air stream” or a different “a still further compressed, pre-purified air stream”. For purposes of examination: “a still further compressed, pre-purified air stream” is interpreted as “the still further compressed, pre-purified air stream”.
In re Claim 7, the limitation “the one or more nitrogen enriched streams” is recited which lacks proper antecedent basis. 
Claims 5-6 and 11-12 are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art, herein AAPA, in view of Lautenschlager (DE 102011121314 A1), herein Lautenschlager.

In re Claim 1, AAPA discloses An air separation unit (Fig. 1 and AAPA [0018] of Specification filed: the descriptions apply to Fig. 1) having a booster loaded liquid turbine arrangement  (at least 44 and 50 ) configured to produce one or more oxygen enriched streams  (at least 84) and one or more nitrogen enriched streams  (at least 101, 106 and 108; see [0019] plurality of gaseous nitrogen enriched streams), the air separation unit (See Fig. 1) comprising: 
a main air compression system  (10) configured to 
receive an incoming air stream (12) and 
produce a compressed air stream (14) at a pressure of between about 5 bar(a) and 15 bar(a) (Fig. 1 20 and [0020]: as the system components of the AAPA are the same  20 operates at 5 bar(a) and 15 bar(a)); 
a pre-purification unit  (25) configured to pre-purify the compressed air stream to produce a compressed, pre-purified air stream (28) (See [0020]); 
a primary booster compressor  (at least left 44) configured to 
receive a portion (42) of the compressed, pre-purified air stream  (28) and 
produce a further compressed, pre-purified air stream (the air between left 44 compressor and right 44 compressor) at a pressure of between about 25 bar(a) and 90 bar(a) ([0021]: booster compressor arrangement target pressure about 25-90 bar);
a supplemental booster compressor (right compressor of 44) configured to further compress the further compressed, pre-purified air stream and produce a still further compressed, pre-purified air stream (45) at a pressure of between about 30 bar(a) and 95 bar(a) ([0009]: supplemental booster compressor produces pressure between 30-95 bar);
 a main heat exchanger (60) configured to cool the still further compressed, pre-purified air stream (45) to produce a liquid air stream (46; See [0022] air stream is cooled and further compressed 60 to produce liquid air stream );
 a liquid turbine  (50) 
configured to expand the liquid air stream (46) and 
produce an expanded air stream (47) at a pressure between 7 bar(a) and 12 bar(a) (47; See [0008]: expanded air stream at 7-12 bar); and 
a distillation column system  (at least 72, 74; See [0027] in its entirety) comprising 
a higher pressure column  (72) and 
a lower pressure column (74) 
linked in a heat transfer relationship  (See at least [0028]:  higher
pressure column and a lower pressure column linked in a
heat transfer relationship via a condenser reboiler) via a condenser reboiler  (75),
 the distillation column system configured to receive a portion of the expanded air stream in the higher pressure column for distillation of the expanded air stream  (See Fig. 1 47 into 72; [0023]) into the one or more oxygen enriched streams  (at least 84) and the one or more nitrogen enriched streams  (See [0029]: expanded air stream into oxygen and nitrogen rich streams).
However, AAPA does not explicitly teach, “a liquid turbine operatively coupled to the supplemental booster compressor wherein the work of expansion is used to drive the supplemental booster compressor”.
On the other hand, Lautenschlager directed to an air separation method and apparatus, discloses a supplemental boost compressor “at a pressure of between about 30 bar(a) and 95 bar(a)” (Lautenschlager [0015]: supplemental booster compressor at 8 to 50 bar) and “a liquid turbine operatively coupled to the supplemental booster compressor wherein the work of expansion is used to drive the supplemental booster compressor” (Lautenschlager [0014]: turbine coupled to compressed and used to drive compressor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of AAPA and to have modified them by including “a liquid turbine operatively coupled to the supplemental booster compressor wherein the work of expansion is used to drive the supplemental booster compressor” of Lautenschlager, in order to have “a particularly [favorable] quantitative ratio between the turbine flow (first or second air flow, depending on which turbine drives the booster compressor) and booster flow (third air flow) of approximately 1:1.1” (See Lautenschlager [0011-0012]), without yielding unpredictable results.
In re Claim 3, AAPA as modified discloses wherein the supplemental booster compressor is a warm booster compressor  (AAPA right compressor of 44)
configured to further compress the further compressed, pre-purified air stream at a pressure of between about 70 bar(a) and 90 bar(a) (AAPA [0021]: booster compressor arrangement target pressure about 25-90 bar) 
before any cooling in the main heat exchanger (AAPA 45 is compressed by right compressor 44 is compressed before entering main heat exchanger 60) and
produce a still further compressed, pre-purified air stream (45)

However, AAPA does not explicitly disclose at a pressure of between about 75 bar(a) and 95 bar(a).
On the other hand, according to MPEP 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Since AAPA teaches that the right primary booster compressor is in a range 70 bar(a) and 90 bar(a) by inclusion the supplemental booster compressor (left 44 booster compressor) is  also 70 bar(a) and 90 bar(a). As such, the pressure range 70 bar(a) and 90 bar(a) overlaps with the increased range 75 bar(a) and 95 bar(a).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the system of AAPA to produce a still further compressed, pre-purified air stream at a pressure of between about 75 bar(a) and 95 bar(a) as a matter of overlapping ranges in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In re Claim 4, AAPA as modified discloses wherein the portion of the compressed, pre-purified air stream received by the primary booster compressor is a boiler air stream  (42) comprising between about 25% to 45% by volume of the compressed, pre-purified air stream (AAPA [0010]: portion of the compressed, pre-purified air stream received by the primary booster compressor in the present air separation unit and associated methods is preferably a boiler air stream comprising between about 25% to 45% by volume of the incoming compressed, pre-purified air stream).
In re Claim 5, AAPA as modified discloses further configured1 such that all of the expanded air stream is directed to the higher pressure column of the distillation column system (AAPA 47 is directed to 72 when valve 48 is closed).
In re Claim 6, AAPA as modified discloses further configured such that a first portion of the expanded air stream is directed to the higher pressure column of the distillation column system  (AAPA 47 is directed to 72) and a second portion of the expanded air stream is further reduced in pressure (AAPA 48; [0023] valve reduces pressure of expanded stream) and directed to the lower pressure column of the distillation column system (AAPA stream 49 into lower pressure column 74).
In re Claim 7, AAPA discloses a method of air separation comprising the steps of: 
compressing an incoming air stream (12) in a main air compression system (20) configured to a pressure of between about 5 bar(a) and 15 bar(a) (Fig. 1: 20 and [0020]: as the system components of the AAPA are the same  20 operates at 5 bar(a) and 15 bar(a)); 
pre-purifying the compressed air stream (14 into 25) to produce a compressed, pre-purified air stream (28) (25 and See AAPA [0020]: pre-purified feed air in a dust filter disposed downstream of the pre-purification unit 25 to produce the compressed, purified air streams 28.); 
further compressing a portion of the compressed, pre-purified air stream (42) in a primary booster compressor  (left compressor 44) to produce a further compressed, pre-purified air stream (AAPA Fig. 1 air stream between left and right compressor 44) at a pressure of between about 25 bar(a) and 90 bar(a) ([0021]: booster compressor arrangement target pressure about 25-90 bar); 
still further compressing the further compressed, pre-purified air stream in a supplemental booster compressor (right compressor 44) to produce a still further compressed, pre-purified air stream (45) at a pressure of between about 30 bar(a) and 95 bar(a) ([0009]: supplemental booster compressor produces pressure between 30-95 bar);
cooling the still further compressed, pre-purified air stream in a main heat exchanger (60) to produce a liquid air stream 46; See [0022] air stream is cooled and further compressed 60 to produce liquid air stream );
 expanding the liquid air stream in a liquid turbine  (50) 
to produce an expanded air stream at a pressure between 7 bar(a) and 12 bar(a) (47);
 separating the expanded air stream into one or more oxygen enriched streams and the one or more nitrogen enriched streams in a distillation column system  (See [0029]: expanded air stream is separated into oxygen and nitrogen rich streams) comprising a higher pressure column (72) and a lower pressure column (74) linked in a heat transfer relationship via a condenser reboiler (75: condenser reboiler and See at least [0028]:  higher pressure column and a lower pressure column linked in a heat transfer relationship via a condenser reboiler),
 the distillation column system configured to receive all or a portion of the expanded air stream in the higher pressure column (See Fig. 1: 47 into 72; [0023]).
However, AAPA does not explicitly teach, “a liquid turbine operatively coupled to the supplemental booster compressor wherein the work of expansion is used to drive the supplemental booster compressor”.
On the other hand, Lautenschlager directed to an air separation method and apparatus, discloses “a liquid turbine operatively coupled to the supplemental booster compressor wherein the work of expansion is used to drive the supplemental booster compressor” (Lautenschlager [0014]: turbine coupled to compressed and used to drive compressor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of AAPA as modified and to have modified them by including “a liquid turbine operatively coupled to the supplemental booster compressor wherein the work of expansion is used to drive the supplemental booster compressor” of Lautenschlager, in order to have “a particularly [favorable] quantitative ratio between the turbine flow (first or second air flow, depending on which turbine drives the booster compressor) and booster flow (third air flow) of approximately 1:1.1” (See Lautenschlager [0011-0012]), without yielding unpredictable results.
In re Claim 9, AAPA discloses wherein the supplemental booster compressor is a warm booster compressor  (right compressor of 44) configured to further compress the further compressed, pre-purified air stream (air stream between left and right compressor 44) at a pressure of between about 70 bar(a) and 90 bar(a) (AAPA [0021]: booster compressor arrangement target pressure about 25-90 bar) to produce a still further compressed, pre- purified air stream (45).
However, AAPA does not explicitly disclose at a pressure of between about 75 bar(a) and 95 bar(a).
However, according to MPEP 2144.05 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Since AAPA teaches that the right primary booster compressor is in a range 70 bar(a) and 90 bar(a) by inclusion the supplemental booster compressor (left 44 booster compressor) is  also 70 bar(a) and 90 bar(a). As such, the pressure range 70 bar(a) and 90 bar(a) overlaps with the increased range 75 bar(a) and 95 bar(a).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the system of AAPA to produce a still further compressed, pre-purified air stream at a pressure of between about 75 bar(a) and 95 bar(a) as a matter of overlapping ranges in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
AAPA as modified does not explicitly disclose “to produce a still further compressed, pre-purified air stream at a pressure of between about 75 bar(a) and 95 bar(a)” ().
In re Claim 10, AAPA as modified  discloses wherein the portion of the compressed, pre-purified air stream received by the primary booster compressor is a boiler air stream comprising between about 25% to 45% by volume of the compressed, pre-purified air stream (([0010]: portion of the compressed, pre-purified air stream received by the primary booster compressor in the present air separation unit and associated methods is preferably a boiler air stream comprising between about 25% to 45% by volume of the incoming compressed, pre-purified air stream).
In re Claim 11, AAPA as modified does not explicitly disclose wherein all of the expanded air stream is directed to the higher pressure column of the distillation column system. 
However, it has been held that an "obvious to try" rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and ( 4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I)(E). 
In the instant case, and as per (1), AAPA  recognizes the need for a valve 48 which to a portion of the expanded air stream to low pressure column 74 or all of the expanded air stream to high pressure column 72 (See AAPA Fig. 1). As per (2), AAPA provides at least one embodiment where valve 48 appears to be included on a second portion stream of 47 where there are a limited number of positions that valve 48 can be changed where the two portions can be directed could be placed in position that determines the flow of the expanded air stream which include the valve being open and directing a portion to the high pressure column or being closed and directing all of the expanded air stream to the high pressure column. One of ordinary skill in the art would thus recognize from the teachings of AAPA that expanded air stream can either be: A) have a portion of the expanded air stream sent to the high pressure column or B) all of the expanded air stream sent to the high pressure column. As per (3), one of ordinary skill in the art would also recognize that changing the valve position to closed to have to all of the expanded air stream sent to the high-pressure column  would not change the principles of operation of the device, since the modification would continue to permit sending a portion of the expanded air stream to the high pressure column. Thus, there is a reasonable expectation of success. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of AAPA may be significantly improved by incorporating the prior art disclosure of valve 48, since the teachings of AAPA Fig. 1 serves to complement the teachings of AAPA by virtue of suggesting valve 48 which in practice can be open or closed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of AAPA and to have modified them by having “all of the expanded air stream is directed to the higher pressure column of the distillation column system” by closing valve 48 of AAPA in order to maintain to increase the volume of expanded air entering the high pressure column. Moreover, it has been held that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988).2  

	
In re Claim 12, AAPA as modified discloses wherein a first portion of the expanded air stream is directed to the higher pressure column of the distillation column system  (47 is directed to 72) and a second portion of the expanded air stream is further reduced in pressure  (48; [0023] valve reduces pressure of expanded stream) and directed to the lower pressure column of the distillation column system (stream 49 into lower pressure column 74).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM M ADENIJI whose telephone number is (571)272-5939. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM A. MICHAEL ADENIJI/Examiner, Art Unit 3763                                                                                                                                                                                                        



/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2114(II): The manner of operating a device does not differentiate an apparatus claim from the prior art, since apparatus claims cover what a device is, not what a device does.
        2 See MPEP 2114(I): The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and MPEP 2114(II): The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).